    Case: 1:17-cv-04105 Document #: 162 Filed: 04/24/19 Page 1 of 1 PageID #:2115
    Case: 18-2883    Document: 00713407631           Filed: 04/24/2019   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                      Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                            Phone: (312) 435-5850
             Chicago, Illinois 60604                                                  www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 April 2, 2019


    Before:                             FRANK H. EASTERBROOK, Circuit Judge
                                        MICHAEL S. KANNE, Circuit Judge
                                        DAVID F. HAMILTON, Circuit Judge




                                         CRAFTWOOD II, INC.,and CRAFTWOOD III, Inc.
                                         Plaintiffs - Appellants

                                         v.
 No. 18-2883

                                         GENERAC POWER SYSTEMS, INC., and COMPREHENSIVE
                                         MARKETING, INC.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:17-cv-04105
 Northern District of Illinois, Eastern Division
 District Judge Robert W. Gettleman


The judgment is VACATED, and the case is REMANDED for proceedings consistent with this
opinion. The above is in accordance with the decision of this court entered on April 1, 2019.
Appellants recover their costs.

 form name: c7_FinalJudgment(form ID: 132)
